Citation Nr: 0127100	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  00-16 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from November 1983 to February 
1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the benefit sought on 
appeal.


REMAND

The veteran claims entitlement to service connection for a 
bilateral knee disorder.  In particular, the veteran claims 
that his knee disorder had its onset during his service.  A 
review of the record leads the Board to conclude that 
additional development is needed in this case before 
proceeding with appellate disposition, as the record does not 
contain sufficient medical evidence to make a decision on the 
veteran's claim at this time.

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000 the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107), which modified the circumstances under 
which the VA's duty to assist claimants applies, and how that 
duty is to be discharged.  This law also eliminated the 
concept of a well-grounded claim.  This legislation is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumption period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

The veteran was afforded a hearing before the undersigned 
Board member in September 2001.  At that hearing, the veteran 
testified that he did not have any knee problems prior to 
service, and that his knee problems started about a month 
into boot camp.  He further explained that he had "popping" 
in his knees, which felt as though his knees were "catching, 
but not locking. . . ."  He also testified that he saw a 
medic 5 or 6 times during boot camp for his knees, and that 
he was placed on light duty, given exercises, and told to 
take Motrin or Tylenol and rest his knee.  The veteran 
claimed that he sought treatment ten to twelve times in an 
approximately three-year time frame following boot camp and 
that he saw a corpsman regarding his knees early in service, 
but was told that if he continued to complain about his 
knees, he would receive a "med board" discharging him from 
service.  In addition, the veteran testified that he did not 
seek treatment for his knees until 1999.  He also stated that 
he treated himself during that interim period with Motrin, 
Tylenol, and Advil.  He further stated that he continues to 
experience tenderness, swelling, pain, and a popping 
sensation.  He also indicated that he wears a brace, and 
self-treats with Motrin and propping up his right leg.  He 
also indicated that his knee problems were not the reason for 
his discharge from the military.

Service medical records indicate that the veteran was seen 
for complaints of popping behind his kneecaps and knee pain. 
A June 1983 record shows complaints of bilateral knee, ankle, 
and foot pain.  According to a January 1984 record, the 
veteran complained of bilateral knee pain, popping, and 
swelling for several weeks. The veteran was assessed as 
having possible ligament damage.  Marching and physical 
training were prohibited for 7 days and a knee brace was 
recommended.  In September 1986, the veteran reported a 
history of popping and grinding sensation of the patella 
after prolonged walking, standing, or running.  He was 
diagnosed with bilateral chondromalacia patellae.  Another 
September 1986 record, from an orthopedic consultation, 
indicated that physical examination and a review of x-rays 
showed bilateral plica syndrome, and that physical therapy in 
the form of knee exercises was recommended.  An October 1986 
record showed that the veteran was referred to the orthopedic 
clinic for complaints of popping behind his kneecaps, which 
interfered with prolonged standing.  A radiology report 
showed that there was no evidence of a fracture, focal bony 
destructive process or arthritic disease, and that the 
veteran's patella position was normal.  The impression was 
bilateral plica syndrome.  In February 1987, the veteran was 
seen for follow-up.  According to the relevant record, the 
veteran reported that he was pain free in both of his knees.  
No further treatment for the veteran's knees was noted.  The 
Board notes that the veteran's entrance and separation 
medical examination reports did not indicate that the veteran 
experienced knee problems.

Additionally, the veteran's claims file includes a private 
medical record and VA treatment records showing that the 
veteran began receiving treatment for his knees in August 
1999.  According to a private medical report from Anne 
Fitzsimmons, M.D., dated August 1999, the veteran reported 
experiencing right knee pain, popping, and grinding, 
following a possible injury to his right knee incurred while 
the veteran was exiting his truck.  He also related 
discomfort in the medial anterior aspect.  Some plical 
tenderness was noted on examination and the assessment was 
patellofemoral syndrome.

In addition, VA medical records dated August 1999 indicate 
that the veteran complained of a sudden onset of right knee 
pain and swelling with tenderness medially and an area of 
popping and clicking in the inferior/medial area.  A MRI 
revealed small joint effusion and tear of the medial meniscus 
of the right knee with normal anterior and posterior cruciate 
ligaments and medial and collateral ligaments.  Records dated 
November 1999 indicate that the veteran described bilateral 
"popping" in his knees, stiffness, and a sensation of his 
knees nearly locking.  He also complained of right knee pain 
following an incident in which he felt his knee "pop" while 
swimming in July 1999.  X-rays were negative for evidence of 
a fracture, dislocation, or joint effusion.  The veteran was 
diagnosed with right knee medial meniscus tear.  In April 
2000, the veteran underwent an arthroscopy of the right knee 
with partial medial meniscectomy. 

The Board notes that the veteran has not been afforded a VA 
examination to determine the nature and etiology of the 
veteran's bilateral knee disorder.  It is unclear from the 
medical evidence of record whether the veteran's current 
bilateral knee disorder is related to the symptomatology 
shown in the veteran's service medical records.  
Specifically, the veteran's testimony, in combination with 
the veteran's service medical records and post-service 
treatment records, creates a question as to the nature and 
etiology of the veteran's current bilateral knee disorder.  
According to the evidence of record, the veteran was 
diagnosed with possible ligament damage, bilateral 
chondromalacia patellae, and bilateral plica syndrome while 
in service.  In addition, following service, the veteran was 
diagnosed with patellofemoral syndrome, small joint effusion, 
and right knee medial meniscus tear.  In short, the medical 
evidence of record is ambiguous as to whether the veteran's 
current diagnoses and symptomatology is related to the 
veteran's in-service symptomatology and diagnoses.  Thus, the 
Board finds that the veteran should be afforded a VA 
examination in order to determine whether the veteran's 
bilateral knee disorder was incurred during his service. 

In addition, the Board notes that the RO denied the veteran's 
claim for service connection of a bilateral knee disorder on 
the basis of the veteran's failure to present a well-grounded 
claim.  However, as stated earlier, this standard is no 
longer applicable under the Veterans Claims Assistance Act of 
2000, and it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747) (1992)).  


Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).

2.  The veteran should be afforded a VA 
examination to ascertain the nature, 
severity, and etiology of the veteran's 
bilateral knee disorder.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
based on this review and the findings of 
the examination, offer an opinion as to 
whether it is at least as likely as not 
that the veteran's current bilateral knee 
disorder is related to any of the 
previously reported symptomatology 
present in service.  The examiner is also 
requested to report complaints and 
clinical findings in detail, and to 
provide complete rationale for all 
opinions offered.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the 
examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




